                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION
 PIPELINE PRODUCTIONS, INC.,                            )
 MICHAEL EDMONDSON, BRETT                               )
 MOSIMAN, PLT, LLC, MIDWEST                             )
 PRODUCTION SERVICES, LLC,                              )
                                                        )       Case No. 4:20-00130-CV-RK
                                   Plaintiffs,          )
                                                        )
                        v.                              )
                                                        )
 S&A PIZZA, INC., JEFFREY "STRETCH"                     )
 RUMANER, CROSSROADS LIVE, LLC,                         )
 MAMMOTH, INC., JOSH FORTIER,                           )
 JOSH HUNT,                                             )
                                                        )
                                   Defendants.          )
                                                 ORDER
        Before the Court is Defendants S&A Pizza, Inc., Jeffrey “Stretch” Rumaner, and
Crossroads Live, LLC (collectively the “Crossroads Defendants”)’s motion to continue the
preliminary injunction hearing and for expedited discovery. (Doc. 22.) Plaintiffs have responded
(Doc. 26), and the Court heard oral arguments on the motion. (Doc. 32, minute entry.) After
careful consideration, and for the reasons stated on the record, the motion is GRANTED.
        Accordingly, the Court ORDERS the following:
            1. Expedited discovery regarding the motion for preliminary injunction (Doc. 7), shall
                occur on or before April 3, 2020.
                    a. Defendants may take the deposition of Brett Mosiman and Michael
                         Edmondson. Crossroads Defendants shall have up to 2 hours to depose each
                         witness. Defendants Fortier and Hunt shall have up to 1 hour to depose
                         each witness. Defendant Mammoth, Inc. shall have up to 1 hour to depose
                         each witness.1




        1
          The parties indicated to the Court the time constraints may not be feasible. These time constraints
are to be construed as strong guidelines rather than hard and fast rules. The Court encourages each party
to, as much as feasible, work cooperatively with opposing counsel.
             b. Any written discovery or documents shall be produced to the opposing
                party(ies) at least 24 hours in advance of the deposition(s).
      2. If Plaintiff desires to have their own limited discovery for the purposes of the
         motion for preliminary injunction, they shall file a motion with the Court by April
         14, 2020. The Court will take up the motion at that time.



                                     s/ Roseann A. Ketchmark
                                 ROSEANN A. KETCHMARK, JUDGE
                                 UNITED STATES DISTRICT COURT

DATED: March 25, 2020




                                           2
